Citation Nr: 1526307	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen service connection for essential tremors (tremors).

3.  Service connection for tremors. 


REPRESENTATION

Appellant represented by:	Cathryn C. Girard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from August 1955 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a May 2015 Board Travel Board hearing at the RO in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. At the May 2015 Board Travel Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of service connection for tinnitus.

2. The claim for service connection for tremors was most recently denied by a May 2006 rating decision on the basis that tremors were not incurred in or aggravated by military service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

3. Evidence received since the May 2006 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for tremors of nexus between the current tremors and active service, so raises a reasonable possibility of substantiating the claim for service connection for tremors. 

4. The Veteran has a current central nervous system disability of essential tremors.

5. The Veteran sustained an in-service injury to the central nervous system resulting from lead intoxication from an in-service gasoline ingestion accident.

6. The current essential tremors are etiologically related to the in-service injury to the central nervous system.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issue of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The May 2006 rating decision, which denied service connection for tremors, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

3. The criteria for reopening service connection for tremors are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for essential tremors have been met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the May 2015 Board personal hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board on the record that he wished to withdraw the issue of service connection for tinnitus.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening and granting service connection for essential tremors, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    




Reopening of Service Connection for Tremors

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a May 2006 rating decision on the basis that tremors were not incurred in or aggravated by military service.  The Veteran was notified of this decision and of procedural and appellate rights in a May 2006 letter.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran's tremors are related to active service, or had its onset in service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for tremors.  The new evidence includes statements made by the Veteran and spouse, private treatment records, an April 2012 VA examination report, a July 2013 private physician opinion, and the May 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

A July 2013 letter by Dr. G.K. shows a positive nexus opinion between the current tremors and active service.  The Board finds this evidence to be material because it addresses a previously unestablished fact of relationship (nexus) between the current tremors and active service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for tremors.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for tremors below.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Tremors

The Veteran contends that service connection is warranted because of an in-service accident where he ingested gasoline while siphoning it, which caused an injury to the nervous system that resulted in the current tremors.  The Veteran and representative contend that the current tremors were caused by lead intoxication from gasoline during service.  See December 2009 VA Form 21-4138; July 2013 letter by Dr. G.K.; May 2015 Board hearing transcript.

The evidence shows that the Veteran has a current tremors disability.  The April 2012 VA examination report shows a diagnosis of essential tremors.  

The Board next finds that the evidence is in relative equipoise on the question of whether the Veteran had an in-service accident of ingesting gasoline.  Evidence weighing in favor this finding includes testimony by the Veteran, spouse, and sister that the Veteran ingested gasoline while siphoning it during active service.  The Board finds that the Veteran, spouse, and sister are competent to report the occurrence of the in-service gasoline ingestion accident and that their statements with respect to the gasoline ingestion accident are credible.  See Layno, 6 Vet. App. at 469.  Because most of the Veteran's service treatment records are missing, there is no evidence to contradict the statements made by the Veteran, spouse, and sister.

The Board next finds that the evidence is in relative equipoise as to whether the current tremors are related to the in-service gasoline ingestion accident.  Evidence weighing against finding a relationship between the current tremors and the in-service gasoline ingestion accident includes the July 1958 service separation examination report showing a normal medical neurologic evaluation, as well as the April 2012 VA VA examiner's opinion that the current tremors are less likely than not incurred in service or caused by the in-service gasoline ingestion accident.  In reaching this conclusion, the April 2012 VA examiner explained that the only service treatment record available is the July 1958 service separation examination report, which is silent for gasoline ingestion or tremors, and that there is no medical documentation of chronic tremors until 1998.  

Evidence weighing in favor of finding a relationship between the current tremors and the in-service gasoline ingestion accident includes the July 2013 private opinion by Dr. G.K., who opined that there is a very good chance that the current tremors may be secondary to acute, followed by chronic, central nervous system injury related to ingestion of gasoline and specifically very likely secondary to lead intoxication from gasoline ingestion.  In reaching this opinion, the July 2013 private examiner explained that the current tremors' very poor response to medications and the gradual progression of this disease is supportive of that possibility.  While the July 2013 opinion by Dr. G.K. uses phrases that do not rise to the level of "at least as likely as not," such as "may be" and "possibility," the language and context of the July 2013 private opinion indicate that Dr. G.K. intended to provide a stronger (at least as likely as not) opinion as evidenced by the usage of the phrases "very good chance" and "very likely."  As such, considering the language used and the context of the opinion, and resolving reasonable doubt in favor of the Veteran on this question, the Board finds that Dr. G.K.'s opinion is actually one of probability, and has a tendency to show that the current tremors are related to the in-service gasoline ingestion accident.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for essential tremors is warranted as directly related to active service, specifically the injury to the central nervous system resulting from lead intoxication from the in-service gasoline ingestion accident.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

The appeal for service connection for tinnitus is dismissed.

New and material evidence having been received, the appeal to reopen service connection for tremors is granted.

Service connection for essential tremors is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


